Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/30/2020, page 6 have been fully considered but they are not persuasive. After further consideration, examiner has found Laursen to still read upon the amended claim language.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-11, 14-15 and 20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Laursen 2006/0168759.
Regarding claim 1, Laursen inherently discloses a device casing, comprising: a casing body (10, Figs 1-3), having a first supporting frame, a second supporting frame relative to the first supporting frame (first and  second supporting frame -118 left and right side, Fig 2),  first and second guiding slots formed on the first (124,128 on left Fig 4), and a third guiding slot formed on the second supporting frame (124 on right side), the first guiding slot having a first open end and a first closed end, the second guiding slot having a second open end and a second closed end (124,128, 'open/close on left side, Figs 5-8); the third guiding slot having a third open end and a third closed end (124, 'open/close’ on right side, Figs 5-8) and a detachable bracket (116, Fig 11), detachably disposed between the first supporting frame and the second supporting frame (on left and right side respectively, see Figs 8-11) and having a first sliding post, a second sliding post (138,144 on left side Fig 10), and a third sliding post, (138 on right side) the first sliding post being rotatably disposed at the first closed end, the second sliding post being slid ably disposed at the second closed end (as depicted Figs 6-10), the third sliding post being rotatably located at the third closed end (on right side, Fig 10).
Regarding claim 2, Laursen discloses the device casing according to claim 1, wherein the second guiding slot has a curved section, the curved section extends about the first closed end, the second closed end is located at the curved section and the detachable bracket is rotatable about the first sliding post, so that the second sliding post slides in the curved section (curved section 128b, Fig 10).
claim 3, Laursen discloses the device casing according to claim 2, wherein the first guiding slot comprises a vertical section and a slanting section connected to the vertical section (124b, 124a Fig 10), the slanting section extends obliquely downward from the vertical section, the first open end is located at the vertical section, and the first closed end is located at the slanting section (as depicted Fig 10).
Regarding claim 4, Laursen discloses the device casing according to claim 3, wherein the slanting section extends toward the second guiding slot from the vertical section (124a extends down toward 128, Fig 1).
Regarding claim 5, Laursen discloses the device casing according to claim 3, wherein the slanting section extends from the vertical section in a direction away from the second guiding slot (direction perpendicular to 128 mid. Fig 10).
Regarding claim 6, Laursen discloses the device casing according to claim 3, wherein the slanting section extends from the vertical section perpendicular to the second guiding slot (Fig 10).
Regarding claim 7, Laursen discloses the device casing according to claim 2, wherein the first guiding slot is a vertical guiding slot (Fig 10).
claim 9, Laursen discloses the device casing according to claim 1, wherein the casing body has a fourth guiding slot, the fourth guiding slot is formed on the second supporting frame and has a fourth open end and a fourth closed end, the detachable bracket has a fourth sliding post, and the fourth sliding post is slid ably located at the fourth closed end (all the features of 128 on the right side).
Regarding claim 10, Laursen discloses the device casing according to claim 9, wherein the third guiding slot and the fourth guiding slot are structurally the same as the first guiding slot and the second guiding slot respectively (Figs 1-3).
Regarding claim 11, Laursen inherently discloses a device casing, comprising: a casing body (10, Figs 1-3), having a first supporting frame, a second supporting frame relative to the first supporting frame (first and  second supporting frame -118 left and right side, Fig 2), first and second guiding slots formed on the first supporting frame (124,128 on left Fig 4), and a post disposed on the first supporting frame or the second supporting frame (138 on left or right side Fig 10), the first guiding slot having a first open end and a first closed end (124 “open/close” on left side, Figs 5-8), the second guiding slot having a second open end and a second closed end (128, “open/close” on left side, Figs 5-8); and a detachable bracket (116, Fig 11) detachably disposed (on left and right side respectively, see Figs 8-11) and having a first sliding post a second sliding post (138,144 on left side Fig 10) and a holding structure disposed corresponding to the post (114, Figs 1-3, 10),  the first sliding post being rotatably disposed at the first closed end (Fig 10), the second sliding post being slid ably disposed at the second closed end (Fig 10), when the detachable bracket rotates upward relative to the casing body (Figs 1-3), the post being held by the holding structure (Figs 6-10).
Regarding claim 14, Laursen discloses the device casing according to claim 1, wherein the first supporting frame or the second supporting frame comprises a positioned protrusion (114, Fig 10), the detachable bracket comprises the plurality of positioning holes correspondingly (receiving holes of 138,144, Fig 10), and the positioned protrusion is selectively engaged with one of the plurality of positioning holes (Figs 8, 11).
Regarding claim 15, Laursen discloses the device casing according to claim 11, wherein the second guiding slot has a curved section (128b Fig 10), the curved section extends about the first closed end (Fig 10), the second closed end is located at the curved section (Fig 10), and the detachable bracket is rotatable 
Regarding claim 20, Laursen discloses the device casing according to claim 15, wherein the first guiding slot is a vertical guiding slot (at 124b Fig 10).

Allowable Subject Matter
Claims 12-13, 16-19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the claims include the specific limitations provided:
Claim 12, the device casing according to claim 11, wherein the detachable bracket has a sliding slot, the sliding slot has an entry end and a distal end, and the holding structure is formed at the distal end.
*Claim 13 depend, either directly or indirectly, from claim 12 and are therefore allowed for at least the same reasons.
Claim 16, the device casing according to claim 15, wherein the first guiding slot comprises a vertical section and a slanting section connected to the vertical section, the slanting section extends obliquely downward from the vertical section, the first open end is located at the vertical section, and the first closed end is located at the slanting section.
*Claims 17-19 depend, either directly or indirectly, from claim 15 and are therefore allowed for at least the same reasons.
Claim 21,  the device casing according to claim 11, wherein the first supporting frame or the second supporting frame comprises a positioned protrusion or a plurality of positioning holes, the detachable bracket comprises the plurality of positioning holes or the positioned protrusion correspondingly, and the positioned protrusion is selectively engaged with one of the plurality of positioning holes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEN E MORRISON/Examiner, Art Unit 2841 

/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
March 12, 2021